UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report December 31, 2007 (Date of earliest event reported) Callon Petroleum Company (Exact name of registrant as specified in its charter) Delaware 001-14039 64-0844345 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 200 North Canal St. Natchez, Mississippi39120 (Address of principal executive offices, including zip code) (601) 442-1601 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 — Other Events Item 8.01.Other Events Callon Petroleum Company announced on December 31, 2007, that it has completed the sale of certain non-core, non-operated royalty and mineral interests for $61.5 million pursuant to a Purchase and Sale Agreement dated December 10, 2007. Section 9 — Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (c) Exhibits ExhibitNumber Title of Document 99.1 Press release dated December 31, 2007 announcing the completion of the sale of certain non-core, non-operated royalty and mineral interests for $61.5 million pursuant to a Purchase and Sale Agreement dated December 10, 2007. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Callon Petroleum Company December 31, 2007 By: s/sB. F. Weatherly B.F. Weatherly Executive Vice President and Chief Financial Officer 3 Exhibit Index Exhibit Number Title of Document 99.1 Press release dated December 31, 2007 announcing the completion of the sale of certain non-core, non-operated royalty and mineral interests for $61.5 million pursuant to a Purchase and Sale Agreement dated December 10, 2007. 4
